DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 21, 26 and 31 are objected to because of the following informalities:  Pleas change “insulating-_setter" to “insulating setter”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
______________________________________________________________
Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,091,398 in view of HIRAMATSU et al. (US 20040097359. 
With respect to claim 21, U.S. Patent No. 11,091,398 claims a method of forming one or more high temperature co-fired ceramic electrostatic chucks, suitable for hot ion implantation having an orthogonal dimension Z less than the X and Y dimensions, comprising: a) forming one or more green compacts using alumina having a purity of 90-99.99%, by a process comprising dry pressing a powder comprising ceramic and organic binder to form each of the one or more green compacts; b) disposing a conductor or conductor precursor to at least one surface layer of at least one of the one or more green compacts to form at least one heater patterned green compact and an electrode chuck patterned green compact; c) assembling an insulating green tape cast layer, which functions as a dielectric layer, to the electrostatic chuck electrode patterned green compact to form a laminated assembly; d) isostatically pressing the laminated assembly to form a pressed laminated assembly; e) firing the pressed laminated assembly at a temperature sufficient to sinter the alumina of the one or more green compacts and the insulating green tape cast layer together and to mould around the deposited conductor or conductor precursor to form a monolithic ceramic body with one or more electrically conductive electrodes embedded therein which function as electrical heating elements capable of thermal cycling between room temperature and 600° C. with good temperature uniformity; wherein step (e) further comprises: i. supporting the pressed laminated assembly on an insulating setter having at least one substantially flat surface; ii. mounting an insulating weight having at least one substantially flat surface on the pressed laminated assembly such that the pressed laminated assembly lies between the substantially flat surface of the insulating setter and the insulating weight (Claim 1). 
U.S. Patent No. 11,091,398 does not explicitly claim the types of components listed used as the inorganic component, per se. HIRAMATSU et al. discloses an electrostatic chuck (Paragraph [0001]) that is formed of a sintered ceramic body (Abstract). The inorganic component of the green sheets (Paragraph [0121]) is one selected from alumina, zirconia and aluminum nitride (Paragraphs [0063]-[0069]). Aluminum nitride is preferred for its higher thermal conductivity (Paragraph [0068]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use AlN in place of the alumina of U.S. Patent No. 11,091,398, as taught by HIRAMATSU et al., for its increased thermal conductivity. 
Claim 22 is rejected by claim 2 of U.S. Patent No. 11,091,398. 
Claim 23 is rejected by claim 3 of U.S. Patent No. 11,091,398. 
Claim 24 is rejected by claim 4 of U.S. Patent No. 11,091,398. 
Claim 25 is rejected by claim 7 of U.S. Patent No. 11,091,398.
With respect to claims 26 and 31, U.S. Patent No. 11,091,398 claims  a method of forming one or more high temperature co-fired ceramic electrostatic chucks having an orthogonal dimension Z less than the X and Y dimensions, comprising: a) forming one or more green compacts using alumina having a purity of 90-99.99%, by a process comprising dry pressing a powder comprising ceramic and organic binder to form each of the one or more green compacts; b) disposing a conductor or conductor precursor to at least one surface layer of at least one of the one or more green compacts to form at least one electrode chuck patterned green compact; c) assembling an insulating green tape cast layer, which functions as a dielectric layer, to the electrostatic chuck electrode patterned green compact to form a laminated assembly; d) isostatically pressing the laminated assembly to form a pressed laminated assembly; e) firing the pressed laminated assembly at a temperature sufficient to sinter the alumina of the one or more green compacts and the insulating green tape cast layer together and to mould around the deposited conductor or conductor precursor to form a monolithic ceramic body with one or more electrically conductive electrodes embedded therein, said tape cast layer being less than half the thickness of an adjacent dry pressed green compact, such that the dry pressed green compact suppresses the lack of uniformity of the shrinkage of the dielectric layer; wherein step (e) further comprises: i. supporting the pressed laminated assembly on an insulating setter having at least one substantially flat surface; ii. mounting an insulating weight having at least one substantially flat surface on the pressed laminated assembly such that the pressed laminated assembly lies between the substantially flat surface of the insulating setter and the insulating weight (Claim 8).
U.S. Patent No. 11,091,398 does not explicitly claim the types of components listed used as the inorganic component, per se. HIRAMATSU et al. discloses an electrostatic chuck (Paragraph [0001]) that is formed of a sintered ceramic body (Abstract). The inorganic component of the green sheets (Paragraph [0121]) is one selected from alumina, zirconia and aluminum nitride (Paragraphs [0063]-[0069]). Aluminum nitride is preferred for its higher thermal conductivity (Paragraph [0068]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use AlN in place of the alumina of U.S. Patent No. 11,091,398, as taught by HIRAMATSU et al., for its increased thermal conductivity. 
Claim 27 is rejected by claim 9 of U.S. Patent No. 11,091,398. 
Claim 28 is rejected by claim 10 of U.S. Patent No. 11,091,398. 
Claim 29 is rejected by claim 11 of U.S. Patent No. 11,091,398. 
Claim 30 is rejected by claim 12 of U.S. Patent No. 11,091,398. 
With respect to claim 32, HIRAMATSU et al. discloses that the conductor is palladium or platinum (Paragraph [0118]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use palladium or platinum, as taught by HIRAMATSU et al., for the conductors of U.S. Patent No. 11,091,398, such that by using noble metals, they are less reactive towards environmental conditions. 
Claim 33 is rejected by claim 7 of U.S. Patent No. 11,091,398.
Claim 34 is rejected by claim 1 of U.S. Patent No. 11,091,398.
With respect to claim 35, HIRAMATSU et al. discloses that the inorganic component is AlN (Paragraphs [0064]-[0069]). 
Claim 36 is rejected by claim 9 of U.S. Patent No. 11,091,398. 
Claim 37 is rejected by claim 10 of U.S. Patent No. 11,091,398. 
Claim 38 is rejected by claim 11 of U.S. Patent No. 11,091,398. 
Claim 39 is rejected by claim 12 of U.S. Patent No. 11,091,398. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 40 requires that step (c) takes place in a wet hydrogen furnace. Step (c) is the assembling step in claim 14. The instant specification only provides support (see instant paragraphs 0042, 0071 and 0080) for the wet hydrogen environment in a furnace being used for firing, not assembling. Thus, the use of a wet hydrogen environment is not supported for “assembling an insulating green material” as claimed and is new matter. 
Claim 35 requires that the inorganic component comprises 90-99.9 wt% alumina. The instant disclosure of the invention (See instant published paragraph [0073]) discloses that the purity of the alumina is 90-99.9%, not that the weight percentage of the alumina in the inorganic component fall within this range. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-30, 33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the lack " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the shrinkage" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the lack" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the skrinkage" in lines 18 and 19.  There is insufficient antecedent basis for this limitation in the claim.
Claims 27-30 are rejected for depending from claim 26. 
Claim 29 recites “the electrostatic chuck”. However, in claim 26, there is formed “”one or more” electrostatic chucks. Thus, the claim language used in claim 29 is not consistent with claim 26. 
For examination purposes, “the electrostatic chuck” will be examined as “the one or more electrostatic chucks”. 
Claim 30 is rejected for depending from claim 29. 
Claim 33 recites the limitation "the lack" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the skrinkage" in lines 18 and 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites “the electrostatic chuck”. However, in claim 31, there is formed “”one or more” electrostatic chucks. Thus, the claim language used in claim 34 is not consistent with claim 31. 
For examination purposes, “the electrostatic chuck” will be examined as “the one or more electrostatic chucks”. 







Allowable Subject Matter
Claims 21-40 would be allowable with a properly filed Terminal Disclaimer and addressing the various 35 U.S.C. § 112 issues. 
The following is a statement of reasons for the indication of allowable subject matter:  
HAQ et al. (US 5,855,995) discloses a method of forming a ceramic article with a length and width of about 5.5 inches and a thickness of each sheet being between 8 and 10 thousands of an inch (Column 12, lines 50-68) and can include 4 layers (Figure 6). Thus, the Z dimension (i.e., thickness) is less than the length (i.e., X dimension) and width (Y dimension). The method comprising forming one or more green ceramic tapes (i.e., one or more green compacts (Column 11, lines 30-45; Column 20, lines 50-68; Column 21, lines 1-30) from powders wherein the powders comprise calcined alumina powders and binders. 
HAQ et al. discloses that the mixture of the green compacts comprises 61.3% alumina, 3% clay, 2% talc, 0.9% calcium carbonate, 20% toluene and 5.2% synasol (all % are wt%) (Column 20, lines 55-68). The vehicle includes BUTVAR-98 (i.e., organic binder) (Column 21, lines 1-15)
The method further comprises disposing conductors to at least one surface of at least one of the one or more green compacts to form at least one patterned green compact (Column 11, lines 45-68; Column 12, lines 1-10; Column 13, lines 50-68; Column 14, lines 1-55); stacking and laminating the compacts (Column 12, lines 5-20) by isostatically pressing the laminated assembly to form a pressed laminated assembly (Column 15, lines 40-68) and firing the pressed laminated assembly (Column 16, lines 1-60) to sinter the ceramic and compacts together (Column 5, lines 15-30) thereby forming a monolith (implicitly) with one or more electrically conductive electrodes embedded therein (Figure 6). 
OK et al. (US 2008/0314865) discloses that the green compact is formed of >90% alumina (Paragraph [0021]) and permits uniform and continuous sealing around the surfaces of the pastes (Paragraph [0031]). 
ARASHI et al. (US 2010/0248927) discloses that the ceramic sheets are formed by mixing powders of ceramic with organic binders and dry pressing to form the sheet of desired shape (Paragraphs [0124]-[0126]). 
DOGAN et al. (US 6,447,712) discloses a flat setter for sintering ceramic articles in an economical, fast and simple method (Abstract; Column 1, lines 10-35) and preventing warping and wrinkling of the sintered article (Column 1, lines 1-35). The setters include refractory powders, such as ceramics in binder which are then formed into sheets (i.e., insulating setters) by tape casting (Column 3, lines 40-65; Column 4, lines 30-55; Column 5, lines 20-50). The green ceramic article is placed between the setters, with one on top of the green article and one below, in the stacking direction, and then the green ceramic article is fired (Column 6, lines 50-68; column 7, lines 1-20; Figures 1A-1C). The weight of the setter is also optimized sinter flat and crack free ceramics (Column 10, lines 20-30). 
HIRAMATSU et al. (US 2004/0097359) discloses a method for forming a co-fired ceramic electrostatic chuck (Paragraphs [0195]) that is sintered at a temperature of up to 2000 degrees Celsius (e.g., hi-temperature) (Paragraph [0187]). 
 The conductors and green sheets are fired together (Paragraphs [0181]-[0185]) and therefore the chuck is a co-fired ceramic chuck. 
HIRAMATSU et al. discloses that the formed electrostatic chuck has a thickness (e.g., orthogonal dimension Z) of 3 mm (Paragraph [0218]) and a diameter (e.g., X and Y dimensions) of 230 mm (Paragraph [0219]) and thus has an orthogonal dimension less than the X and Y dimensions. 
The method of forming the chuck comprises forming ceramic green sheets (e.g., green compacts)  comprising a ceramic powder, of silicon carbide, aluminum nitride, alumina, zirconia, cordierite and mullite (Paragraphs [0064]-[0069]) and binder and doctor blading (Paragraphs [0169]-[0174]) to form the green compacts, 50 (Paragraphs [0175]-[0176]); disposing a conductor containing paste (and therefore disposing the conductor with the paste) on at least one surface of one of the green compact to form at least one patterned green compact (Paragraphs [0177]-[0180]; Figures 5a and 5b, 12a-12d); assembling the green sheets, 50, (i.e., insulating green material) having no printed conductors with the sheets that do (i.e., patterned green compact) (Paragraphs [0181]-[0184]). .
Each of the sheets, 50, are formed in the forming step above, and thus the sheet immediately above the conductor pattern (Figure 12a) represents the claimed insulating green sheet. 
Moreover, the green sheets, 50, are made of alumina (Paragraph [0066]). 
HIRAMATSU et al. further discloses that the laminated assembly is isostatically pressed (Paragraph [0186]) to form a pressed laminated assembly. 
HIRAMATSU et al. then sinters the green sheets (e.g., insulating layer material and green compacts) together to form a monolithic ceramic body with one or more electrically conductive electrodes embedded therein (Paragraphs [0185]-[0196]; Figures 12a-12d). 
MORI et al. (US 7,387,977) discloses that the purity of the alumina in an electrostatic chuck (Abstract; Title) is 99.5% or more (Abstract; Column 2, lines 10-25) so that the bodies obtained have high strength and low volume resistivity (Column 1, lines 60-68; Column 2, lines 1-10). 
Thus, as seen in the cited art above, each and every part of claims 21, 26 and 31 are generally known in the art. However, there does not appear to be proper motivation to combine the teachings relating the insulating weight and insulating setter with the manufacture of an electrostatic chuck, per se. Moreover, there isn’t necessarily motivation to provide a tape cast insulating green layer along with dry pressed compacts when forming electrostatic chucks when the related cited art typically forms each sheet using similar techniques. Finally, it isn’t exactly clear from the prior art if the firing causes the green layers to mould around the conductors, per se. 
Modifying the main teachings of forming electrostatic chucks with the art that performs each of these individual steps would appear to be only done using impermissible hindsight without ample motivation to make such a motivation absent the guidelines provided by the instant claims.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745